1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                              Case No.: 18-cv-1620-BTM-MDD
      TRANSPORT WORKERS UNION,
12
      LOCAL 591,                                ORDER GRANTING MOTION FOR
13                                 Plaintiff,   VOLUNTARY DISMISSAL
14    v.                                        [ECF Nos. 10, 14]
15
      ROBERT STEVEN MAWHINNEY,
16                              Defendant.
17
18
19          Pending before the Court is a Motion for Voluntary Dismissal filed by
20   Plaintiff Transport Workers Union, Local 591 (“the Union”). (ECF Nos. 10, 14).
21   Defendant Robert Steven Mawhinney (“Mawhinney”) opposes dismissal. (ECF
22   No. 15). For the reasons set forth below, the Court GRANTS the Motion for
23   Voluntary Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(2).
24     I.     BACKGROUND
25          The Union filed a Petition to Confirm Arbitration Award against Mawhinney
26   on July 17, 2018. (ECF No. 1). Mawhinney responded on August 2, 2018,
27   arguing the Court did not have jurisdiction to confirm the award pending
28   Mawhinney’s appeal of the underlying district court order compelling arbitration

                                                1
                                                                       18-cv-1620-BTM-MDD
1    and requesting that the Court deny the petition. (ECF No. 9-2). On September
2    26, 2018, the Ninth Circuit reversed the district court’s order compelling
3    arbitration between Mawhinney and the Union, rendering the arbitration award
4    and the Union’s petition to confirm it moot. See Am. Airlines, Inc. v. Mawhinney,
5    904 F.3d 1114, 1125 (9th Cir. 2018), cert. denied, 139 S. Ct. 1457 (2019).
6    Consequently, on October 1, 2018, Plaintiff moved for voluntary dismissal
7    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) but did not reference
8    the Ninth Circuit decision. (ECF Nos. 9, 10). The case was closed the same day.
9    (See Dkt.). Two weeks later, Defendant filed an opposition to the dismissal.
10   (ECF No. 12).
11            After considering the briefing, the Court construed Mawhinney’s August 2,
12   2018 Response as an Answer to the Union’s Petition, and concluded the case
13   should not have been terminated without a court order and was therefore closed
14   in error. See ECF No. 13; Fed. R. Civ. P. 41(a)(1)(A) (i) (providing plaintiffs may
15   dismiss an action without a court order by filing notice before opposing serves an
16   answer or motion for summary judgment). The Court re-opened the case on
17   January 7, 2019 and invited further briefing from the parties on whether the case
18   should be dismissed pursuant to Rule 41(a)(2). (ECF No. 13).
19      II.      LEGAL STANDARD
20            Federal Rule of Civil Procedure 41(a)(1)(a) permits a plaintiff to dismiss an
21   action without a court order by filing “a notice of dismissal before the opposing
22   party serves either an answer or a motion for summary judgment; or a stipulation
23   of dismissal signed by all parties who have appeared.” In all other cases, “an
24   action may be dismissed at the plaintiff’s request only by court order, on terms
25   that the court considers proper.” Fed. R. Civ. P. 41(a)(2). However, “[i]f a
26   defendant has pleaded a counterclaim before being served with the plaintiff's
27   motion to dismiss, the action may be dismissed over the defendant’s objection
28   only if the counterclaim can remain pending for independent adjudication.” Fed.

                                                 2
                                                                           18-cv-1620-BTM-MDD
1    R. Civ. P. 41(a)(2). “A district court should grant a motion for voluntary dismissal
2    under Rule 41(a)(2) unless a defendant can show that it will suffer some plain
3    legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001)
4    (citing Waller v. Fin. Corp. of Am., 828 F.2d 579, 583 (9th Cir.1987); Hamilton v.
5    Firestone Tire & Rubber Co., 679 F.2d 143, 145–46 (9th Cir.1982)).
6       III.     DISCUSSION
7              The Union urges dismissal in light of the Ninth Circuit’s ruling. (ECF No. 14
8    at 3-4). The Union also avers that after the Ninth Circuit’s decision, the parties
9    resumed litigation before the Administrative Law Judge, who granted the Union’s
10   motions to dismiss Mawhinney’s claims on December 27, 2018. (ECF No. 14-3).
11   Mawhinney objects to dismissal, asserting that he has appealed the Ninth Circuit
12   and ALJ decisions. (ECF No. 15 at 3). Mawhinney requests that this Court stay
13   the action until the conclusion of the administrative appeal, and further contends
14   that his Answer asserts counterclaims that must remain pending for independent
15   adjudication pursuant to Fed. R. Civ. P. 41(a)(2). (ECF No. 15 at 6).
16             Mawhinney’s arguments are unavailing. First, Mawhinney’s Answer does
17   not assert counterclaims. The Answer asks the Court to deny the Petition, and
18   argues the Court lacks jurisdiction to entertain the Union’s petition to confirm an
19   arbitration award pending an appeal of the order compelling that arbitration. (See
20   ECF 9-2 at 4). Because no counterclaim exists to independently adjudicate,
21   Mawhinney’s answer does not bar the dismissal of this action in its entirety.
22             Second, Mawhinney makes no cognizable argument as to why the action
23   should not be dismissed as moot. The Ninth Circuit reversed the district court’s
24   decision to compel arbitation. See American Airlines, Inc. v. Mawhinney, 904
25   F.3d 1114, 1125 (9th Cir. 2018). The Ninth Circuit also denied Mawhinney’s
26   petition for rehearing en banc, and the U.S. Supreme Court denied Mawhinney’s
27   petition for a writ of certiorari. See American Airlines, Inc. v. Mawhinney, No. 16-
28   55006 (9th Cir. Nov. 5, 2018); Mawhinney v. American Airlines, Inc., No. 18-1032

                                                  3
                                                                            18-cv-1620-BTM-MDD
1    2019 WL 485453 (Mem) (U.S. Apr. 1, 2019). There is no case or controversy to
2    be heard because there is no valid arbitration award to confirm.
3             Finally, no legal prejudice results to Mawhinney from dismissal. “[P]lain
4    legal prejudice does not result merely because the defendant will be
5    inconvenienced by having to defend in another forum or where a plaintiff would
6    gain a tactical advantage by that dismissal.” Lenches, 263 F.3d at 976.
7    Mawhinney is no longer bound by an unfavorable arbitration award, and is
8    currently litigating his claims before the U.S. Department of Labor. (ECF No. 15
9    at 6). Mawhinney’s representations that he has been prejudiced by the delays
10   and expenses resulting from the Ninth Circuit’s reversal, and his insinuations that
11   this is to the Union’s tactical advantage, are unpersuasive. See id. The Court
12   concludes no legal prejudice flows from dismissal, especially given that
13   Mawhinney initially asked the Court to deny the Petition. (ECF No. 9-2 at 23).
14   Moreover, because the Court has decided to dismiss this action, Mawhinney’s
15   request to stay the proceedings pending his administrative appeal is denied as
16   moot. (ECF No. 15 at 5).
17      IV.     CONCLUSION
18            Because the Petition to Confirm Arbitration Award is moot, the Court
19   GRANTS the Union’s Motion for Voluntary Dismissal pursuant to Fed. R. Civ. P.
20   41(a)(2). The Clerk of Court is directed to enter a final judgment.
21            IT IS SO ORDERED.
22   Dated: May 30, 2019
23
24
25
26
27
28

                                                 4
                                                                           18-cv-1620-BTM-MDD
